SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

1128
CA 14-02154
PRESENT: SCUDDER, P.J., SMITH, CARNI, LINDLEY, AND VALENTINO, JJ.


CARLA L. MURA, NOW KNOWN AS CARLA L. PICCARRETO,
PLAINTIFF-RESPONDENT,

                    V                                MEMORANDUM AND ORDER

DAVID JAMES MURA, DEFENDANT-APPELLANT.
(APPEAL NO. 1.)


FRANK A. ALOI, ROCHESTER, FOR DEFENDANT-APPELLANT.

MAUREEN A. PINEAU, ROCHESTER, FOR PLAINTIFF-RESPONDENT.


     Appeal from a judgment and order (one paper) of the Supreme
Court, Monroe County (Richard A. Dollinger, A.J.), entered February
14, 2014 in a divorce action. The judgment and order, inter alia,
determined the amount of defendant’s child support arrears.

     It is hereby ORDERED that the judgment and order so appealed from
is unanimously affirmed without costs.

     Memorandum: In appeal No. 1, defendant appeals from a judgment
and order that, inter alia, awarded plaintiff a money judgment against
defendant in the amount of $489,635.04 for child support arrears. In
appeal No. 2, defendant appeals from an order denying his motion for
leave to renew his opposition to plaintiff’s application for child
support arrears.

     In appeal No. 1, defendant advances contentions relating to
determinations in an order entered November 20, 2012 concerning an
unentered order and an oral stipulation. Defendant failed to perfect
his appeal from the November 20, 2012 order, however, and the appeal
was therefore deemed abandoned and dismissed pursuant to 22 NYCRR
1000.12 (b). “ ‘[A] prior dismissal for want of prosecution acts as a
bar to a subsequent appeal as to all questions that were presented on
the earlier appeal’ ” (Chiappone v William Penn Life Ins. Co. of N.Y.,
96 AD3d 1627, 1628, quoting Bray v Cox, 38 NY2d 350, 353), and we
decline to exercise our discretion to review the merits of defendant’s
contentions (see Rubeo v National Grange Mut. Ins. Co., 93 NY2d 750,
756; Chiappone, 96 AD3d at 1628).

     Also in appeal No. 1, defendant contends that, at the hearing on
postjudgment child support arrears, Supreme Court erred in refusing to
admit in evidence a transcript of a deposition of plaintiff. We
reject that contention. “Extrinsic evidence may not be used to
                                 -2-                          1128
                                                         CA 14-02154

impeach credibility on a collateral issue” (Lichtman v Gibbons, 30
AD3d 319, 319; see Cor Can. Rd. Co., LLC v Dunn & Sgromo Engrs., PLLC,
34 AD3d 1364, 1365). Here, the record establishes that the deposition
transcript concerns prejudgment support payments and thus was
collateral to the issue before the court.

     Contrary to defendant’s contention in appeal No. 2, the court did
not abuse its discretion in denying defendant’s motion for leave to
renew. Although a court has discretion to grant leave to renew, in
the interest of justice, upon facts that were known to the movant at
the time the original motion was made, “it may not exercise that
discretion unless the movant establishes a ‘reasonable justification
for the failure to present such facts on the prior motion’ ” (Robinson
v Consolidated Rail Corp., 8 AD3d 1080, 1080, quoting CPLR
2221 [e] [3]; see DiPizio Constr. Co., Inc. v Erie Canal Harbor Dev.
Corp., 120 AD3d 909, 911), and here defendant failed to provide a
reasonable justification (see DiPizio Constr. Co., Inc., 120 AD3d at
911; Chiappone, 96 AD3d at 1628).




Entered:   November 20, 2015                   Frances E. Cafarell
                                               Clerk of the Court